Opinion.— The late decisions of this court have had a tendency not to give too extended a scope to the term “ family.” See Whithed v. Nickelson, 48 Tex., 517; Howard v. Marshall, id., 471; Roco v. Green, 50 Tex., 483; Horn v. Arnold, 52 Tex., 161; Andrews v. Hagadon, 54 Tex., 577.
By the statute in force at the death of Victor Boehme it was provided: “ The property reserved from forced sale by’ the constitution and laws, of this state, or its value if there be no such property, does not form any part of the estate of a deceased person where a constituent- of the family survives.” P. D., art. 5487. The question here for determina: ti on is, Was there such a constituent of the family surviv- ' ing him as could take exempted property upon his death to the exclusion of his creditors under the provisions of the Bevised Statutes of August 15,1870, section 26? It is contended that under the circumstances the mother constituted a constituent of his family within the true sense and meaning of the statute, and would take exempted property of deceased under same. While love for parent and filial duty might impose an obligation to support the mother, still there exists no legal duty iipon his part. Appellee claims the lot in controversy was her property, purchased for her and paid for with her money. Appellants reply *391that they loaned their money to Victor Boehme upon the faith of his being the owner of the lot, and took their deeds of trust in good faith without any notice of the rights of Mrs. Boehme. The fact that Victor and .his mother and sister, occupied the lot together was not notice of any right or claim of Mrs. Boehme to the same. The testimony shows that at the time the appellants advanced their money and took their deeds of trust they had no notice whatever that Mrs. Boehme had any claim or interest in the lot. Victor Boehme' was riot inhibited by the constitution and laws of the state from incumbering the lot by deeds of trust, notwithstanding he occupied it as a homestead, and appellants, without notice, would occupy the position of bona, fide purchasers for value.
Reversed and remanded.